Citation Nr: 1602387	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction and peripheral vascular disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to aid and attendance allowance for spouse.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1971.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from October 2009 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The RO issued an February 2015 rating decision denying entitlement to aid and attendance allowance for the Veteran's spouse.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2015.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the September 2015 NOD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial rating for diabetes mellitus, type II and entitlement to aid and attendance for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has tinnitus due to his significant noise exposure during service.  He contends that he was exposed to significant noise while working on the flight line. This is consistent with the Veteran's Form DD 214 and documented MOS as an aircraft mechanic.  As a result, the Board concedes in-service noise exposure.

Next, the Board finds that VA examinations and private medical records document a current diagnosis of tinnitus.  As a result, the question that remains before the Board is whether the Veteran's tinnitus was caused or worsened by his military service. 

A review of the service treatment records show no complaints of tinnitus.  

A September 2009 VA examiner found that the Veteran tinnitus was less likely than not related to his military service.  In reaching this conclusion, the examiner cited the Veteran's many years of occupational noise exposure after service, the Veteran's denial of tinnitus at a 2007 examination, a vague description of the onset of tinnitus at the September 2009 examination, and history of heart disease and diabetes.  The examiner concluded that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  In a February 2011 addendum opinion, the same examiner reiterated her previous conclusion.

Another VA audiologist concluded in October 2010 that the Veteran's tinnitus was as likely as not a symptoms associated with the hearing loss, however did not provide an opinion as to the etiology of the Veteran's tinnitus.
The Veteran has submitted a February 2010 private medical opinion concluding that "it is likely that [the Veteran's] hearing loss and tinnitus is linked to his service," due to his extensive work with jet aircraft.

The Veteran has alleged in statements that his tinnitus began during his military service.  The Board notes that the Veteran apparently denied tinnitus  in 2007.  However, the Veteran has explained in a January 2010 statement that at the time of the 2007 examination he "did not know nor was it explained what tinnitus was."  The Board notes that apparent discrepancy in the record due to the 2007 denial of tinnitus, but finds the Veteran's January 2010 statement addressing this denial to be credible.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.  Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As the Board has no reason to doubt his exposure to hazardous noise while in service, his exposure is conceded. 

As noted, the September 2009 VA examiner found that the Veteran's tinnitus is less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was in part based on the Veteran denying tinnitus in 2007.  As explained, the Board finds credible the Veteran's explanation as to why he denied tinnitus.  In light of this, the Board assigns the September 2009 VA examination report limited evidentiary weight.

The Board finds the statements of the Veteran with respect to the onset of his tinnitus to be both credible and of significant probative value as they are competent lay observations of the onset of the Veteran's tinnitus.  

Thus, the Board finds that despite the negative VA examination report, the medical and lay evidence for the claim and the evidence against the claim, to include the Veteran's statements and the private medical opinion, are at least in equipoise.  The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's most recent VA examination to determine the severity of his diabetes mellitus, type II, was in June 2013.  This examination included the Veteran's peripheral vascular disease, a condition associated with his diabetes.  Pursuant to Diagnostic Code 7913, complications associated with diabetes are to be evaluated separately if they warrant a compensable evaluation under another diagnostic code, unless they are part of the criteria used to support a 100 percent evaluation.  Here, the Veteran does not have a 100 percent evaluation for diabetes mellitus. 

Peripheral vascular disease is often evaluated under Diagnostic Code 7114.  Under Diagnostic Code 7114, disability evaluations are determined by the distance the Veteran can walk with or without claudication, whether the Veteran has diminished peripheral pulses, and the ankle/brachial index.  Ankle/brachial testing was not performed by the examiner.  In a July 2013 addendum, the examiner explained that ankle/brachial testing was unnecessary as the Veteran did not report claudication or have diminished pulses in bilateral upper and lower extremities.  However, in the Veteran's May 2012 Form 9 Substantive Appeal, he reported difficulty walking 100 yards, the distance noted for a 20 percent evaluation.  The Board finds that a new examination, to include ankle/brachial testing is necessary in order to clarify any potential discrepancy of evidence.


Entitlement to Aid and Attendance

As previously discussed, a SOC was not issued with respect to entitlement to aid and attendance allowance for the Veteran's spouse.  The Veteran did submit an appropriate notice of disagreement (NOD) after the February 2015 rating decision. As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any VA treatment records.

2.  Issue a Statement of the Case referable to entitlement to aid and attendance allowance for the Veteran's spouse.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected diabetes mellitus, type II.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  

Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating diabetes.  The examiner should obtain a detailed clinical history from the Veteran. 

The examiner should perform ankle/brachial testing, and include any other information necessary to adequately rate the Veteran's diabetes mellitus, type II, and to determine whether separate compensable ratings are warranted for erectile dysfunction and peripheral vascular disease.

A rationale for all requested opinions should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


